683 N.W.2d 145 (2004)
THOMPSON-McCULLY QUARRY CO.
v.
BERLIN CHARTER TP.
No. 125694.
Supreme Court of Michigan.
July 8, 2004.
SC: 125694. COA: 242284.
On order of the Court, the application for leave to *146 appeal the November 20, 2003 judgment of the Court of Appeals and the motion for leave to file brief amicus curiae are considered. The motion to file brief amicus curiae is GRANTED. The application for leave to appeal is DENIED, because we are not persuaded the questions presented should be reviewed by this Court.